Citation Nr: 1146994	
Decision Date: 12/23/11    Archive Date: 12/29/11

DOCKET NO.  04-38 643	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to service connection for hypertension, to include as secondary to the service-connected diabetes mellitus.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Mac, Counsel


INTRODUCTION

The Veteran, who is the appellant, served on active duty from June 1967 to October 1972.  

This case is before the Board of Veterans' Appeals (Board) on appeal from a rating decision in May 2003 by a Regional Office (RO) of the Department of Veterans Affairs (VA).  A notice of disagreement was received in December 2003, a statement of the case was issued in October 2004, and a substantive appeal was timely received in October 2004.  

In a decision in September 2008, the Board denied the claim currently on appeal.  The Veteran appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court).  In an Order, dated in March 2010, the Court granted a Joint Motion to Remand of the parties, the VA Secretary and the Veteran, and remanded the case to the Board for readjudication consistent with the Joint Motion.  

In the Joint Motion dated in March 2010, the parties agreed that a remand was necessary as the VA examination of record did not address whether the Veteran's diabetes mellitus aggravated his hypertension.  Therefore the issue has been recharacterized as service connection for hypertension, to include as secondary to the service-connected diabetes mellitus.  

In September 2010, the Board remanded the issue for notice in compliance with Dingess v. Nicholson, 19 Vet. App. 473 (2006) and a VA opinion.  As the requested development has been completed, no further action to ensure compliance with the remand directive is required.  Stegall v. West, 11 Vet. App. 268 (1998).

In December 2011, the Veteran's representative raised a claim for an increased rating for coronary artery disease and the Board refers this matter for appropriate action.  


FINDING OF FACT

Hypertension was not affirmatively shown to have been present in service; hypertension was not manifest to a compensable degree within one year of separation from service; the current hypertension, first documented after service beyond the one year presumptive period for hypertension as a chronic disease, is unrelated to an injury or disease of service origin; and hypertension is not caused by or made worse by the service-connected diabetes mellitus.


CONCLUSION OF LAW

Hypertension was not incurred in or aggravated by service, service connection for hypertension may not be presumed based on the one-year presumption for a chronic disease and hypertension is not proximately due to or aggravated by the service-connected diabetes mellitus.  38 U.S.C.A. §§ 1110, 1112, 5107(b) (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2011), 3.310 (2006, 2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in part at 38 C.F.R. § 3.159, amended VA's duties to notify and to assist a claimant in developing information and evidence necessary to substantiate the claim. 

Duty to Notify

Under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), when VA receives a complete or substantially complete application for benefits, it will notify the claimant of (1) any information and medical or lay evidence that is necessary to substantiate the claim, (2) what portion of the information and evidence VA will obtain, and (3) what portion of the information and evidence the claimant is to provide.  

The VCAA notice requirements apply to all five elements of a service connection claim.  The five elements are: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The VCAA notice must be provided to a claimant before the initial unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

The RO provided a pre- adjudication VCAA notice letter in September 2003 and post adjudication VCAA notice in September 2010.  The Veteran was notified of the evidence needed to substantiate the claim for service connection as well as what information and evidence must be submitted by the Veteran, what information and evidence would be obtained by VA, and the provisions for disability ratings and for the effective date of the claim.  

To the extent that the VCAA notice pertaining to the evidence needed to substantiate the claim for service connection, degree of disability and effective date came after the initial adjudication, the timing of the notice did not comply with the requirement that the notice must precede the adjudication.  The procedural defect was cured as after the RO provided substantial content-complying VCAA notice, the claim of service connection was readjudicated as evidenced by the supplemental statement of the case, dated in November 2011.  Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007) (Timing error cured by adequate VCAA notice and subsequent readjudication without resorting to prejudicial error analysis.)

To the extent that the VCAA notice letter did not address the evidence necessary to substantiate the claim for secondary service connection, the content error was cured without prejudice to the Veteran because he had a meaningful opportunity to participate effectively in the processing of the claim as after he was notified in the supplemental statement of the case in November 2011 of the criteria for secondary service connection he had the opportunity to submit additional argument and evidence.  As the content timing error did not affect the essential fairness of the adjudication of the claim, the presumption of prejudicial error as to the content error in the VCAA notice is rebutted.  


Duty to Assist

VA has fulfilled its duty to assist in obtaining identified and available evidence needed to substantiate the claim.  Service treatment records, post-service treatment records and lay statements have been associated with the record.  In October 2010, the Veteran indicated he was treated for hypertension in 1974, however he noted that private treatment records from the 1970s to the 1980s were unavailable.  

Additionally, in compliance with the Joint Motion to Remand dated in March 2010, a VA opinion was obtained in November 2010 as to whether hypertension is secondary to the service-connected diabetes mellitus.  VA need not conduct an examination with respect to whether hypertension is related to service on a direct basis or is secondary to the service-connected coronary artery disease because the information and evidence of record contains sufficient competent medical evidence to decide the claim.  38 C.F.R. § 3.159(c)(4).  There is no competent evidence that the Veteran's hypertension may be associated with service on a direct basis.  The Veteran has not contended nor does the record suggest that his hypertension may be due to his service-connected coronary artery disease.  Therefore, there is no duty to provide an examination or a medical opinion.  38 U.S.C.A. § 5103A(d) ; 38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  Thus, with respect to the Veteran's claim, there is no additional evidence which needs to be obtained.  

Principles of Service Connection

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110. 

Service connection means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service, or if preexisting such service, was aggravated by service.  This may be accomplished by affirmatively showing inception or aggravation during service.  38 C.F.R. § 3.303(a).

For a Veteran who served 90 days or more of active service after December 31, 1946, there is a presumption of service connection for cardiovascular disease, including hypertension, if the disability is manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. § 1112; 38 C.F.R. §§ 3.307, 3.309.

For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  Continuity of symptomatology after discharge is required where the condition noted during service is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned.  38 C.F.R. § 3.303(b).

Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

Secondary service connection may be established for a disability that is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a) (2006, 2011).  Secondary service connection may also be established for any increase in severityof the nonservice-connected that is proximately due to or the result of a service-connected disease or injury, and not due to the natural progress of the nonservice-connected disease.  38 C.F.R. § 3.310(b) (2011).

Evidence and Analysis

While the Veteran's representative in December 2011 indicated that the Veteran had two hypertensive readings in service, service treatment records contain a single elevated blood pressure reading of 140/92 in the recumbent position in September 1967.  A diagnosis of hypertension was not made at that time. The remainder of the service treatment records, however, to include the October 1972 discharge examination report, are devoid of any blood pressure readings that would be considered elevated by VA standards.  See 38 C.F.R. § 4.104 Diagnostic Code 7101.  Hypertension, as defined in 38 C.F.R. § 4.104, Diagnostic Code 7101, Note (1), is diastolic blood pressure predominantly 90 mm or greater, or systolic blood pressure predominantly 160 mm or greater with a diastolic blood pressure of less than 90 mm.  It must be confirmed by readings taken two or more times on at least three different days.  

Based on the service treatment records alone, hypertension was not affirmatively shown to have been present during service based on a single elevated diastolic reading and service connection under 38 U.S.C.A. § 1110 and 38 C.F.R. § 3.303(a) is not established.

After service, hypertension was first documented in January 1990 and the examiner indicated that the Veteran was known to be hypertensive since 1974, which is more than the one year following separation from service in 1972 for manifestation of hypertension as a chronic disease under 38 U.S.C.A. § 1112; 38 C.F.R. §§ 3.307, 3.309.  In January 2004, the Veteran contended that he had hypertension due to Agent Orange exposure.  While his DD 214 shows he served in Vietnam, hypertension is not a disease which may associated with exposure to certain herbicide agents.  See 38 C.F.R. § 3.309(e)(Note 3).  

As the service treatment records do document a single, isolated elevated diastolic reading of 92, the principles of service connection, pertaining to chronicity and continuity of symptomatology under 38 C.F.R. § 3.303(b) apply.  Also as hypertension was first diagnosed after service, 38 C.F.R. § 3.303(d) applies.

In October 2004, the Veteran indicated that he was on blood pressure medication for 30 years and was treated for the condition shortly after service.  In a statement in October 2010, the Veteran indicated he had some problems passing a couple of flight physicals because of high blood pressure, however he indicated that he was diagnosed with hypertension in 1974.  

The Veteran has reported a continuity of symptoms, but these statements must be weighed against the other evidence of record, including the lack of any objective evidence of treatment pertaining to hypertension after the Veteran's separation from active duty until 1990.  Thus, the Board does not find his statements as to continuity to be credible.  On VA examinations in April 2003 and in June 2004, it was noted the Veteran had hypertension for 30 years.  While a private examiner in January 1990 indicated the Veteran was known to be hypertensive since 1974 a bare transcription of lay history, unenhanced by additional comment by the transcriber, is not competent medical evidence merely because the transcriber is a health care professional.  LeShore v. Brown, 8 Vet. App. 406, 409 (1995).  For this reason, the Board rejects the history as competent medical evidence that the Veteran was hypertensive since 1974.  After service, hypertension is first documented in 1990 and the absence of symptoms of hypertension from 1972 to 1990, a period of 18 years, interrupts continuity of symptomatology.  38 C.F.R. § 3.303(b); Maxson v. West, 12 Vet. App. 453, 459 (1999), aff'd sub nom. Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (It was proper to consider the veteran's entire medical history, including a lengthy period of absence of complaints.).

As for service connection based on the initial diagnosis after service, lay evidence can serve to support a claim for service connection.  Under certain circumstances, the Veteran as a lay person is competent to identify a simple medical condition, a contemporaneous medical diagnosis, or symptoms that later support a diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  Also, a lay person is competent to offer an opinion on a simple medical condition.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (citing Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007)).  Lay evidence has been found to be competent with regard to a disease with "unique and readily identifiable features" that is "capable of lay observation."  See Barr v. Nicholson, 21 Vet. App. 303, 308-09 (2007) (concerning varicose veins); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (a dislocated shoulder); Charles v. Principi, 16 Vet. App. 370, 374 (2002) (tinnitus); Falzone v. Brown, 8 Vet. App. 398, 405 (1995) (flatfoot).

It has not been established that the Veteran is otherwise qualified through specialized education, training, or experience to offer a medical diagnosis, statement, or opinion.  38 C.F.R. § 3.159.

Although the Veteran is competent to describe symptoms, hypertension is not a simple medical condition that the Veteran can identify based on mere personal observation, that is, by visual observation or by any other of the senses.  Nor is it a simple medical condition a lay person is competent to offer an opinion on.  

While the Veteran is competent to report a contemporaneous medical diagnosis and to describe symptoms which support a later diagnosis by a medical professional, there is no pertinent symptomatology documented before 1990.  The Board finds that hypertension was first diagnosed after service and was not present in service.

Although the Veteran is competent to describe symptoms, whereas here, the determinative question involves a question of causation, that is, evidence of an association or link between symptoms and a claimed disability, competent evidence is still required to substantiate the claim.

The competent evidence consists of VA treatment records, private medical records and VA examinations.  

VA and private medical records from 1990 to 2010 show ongoing treatment for hypertension.  The records first indicate essential hypertension in January 1990.  There is no competent evidence establishing an etiological relationship between the Veteran's hypertension and service.  

As to whether hypertension is secondary to the service-connected diabetes mellitus, the competent evidence of record consists of the VA opinion in November 2010.  The examiner in November 2010 after reviewing the claims folder concluded that it is less likely than not that hypertension was caused or aggravated by the service-connected diabetes mellitus.  His rationale was that the Veteran had essential hypertension, the main etiologies for this type of hypertension are genetics, diet, vascular disease, adrenal disorders and obesity.  The examiner noted that hypertension preceded the Veteran's diabetes and for diabetes to cause worsening of hypertension there has to be renal disease/dysfunction which based on review of the lab data in the claims folder is not shown.  While the Veteran on VA examination in June 2004, indicated the onset of his diabetes was about 18 years earlier, his report is outweighed by private medical records in May 1992, which show he had high sugar levels and may need to begin taking oral hypoglycemic medication.  The records in February 1994 first show he had diabetes.  Therefore the Board finds the November 2010 rationale that the Veteran's hypertension preceded his diabetes mellitus to be consistent with the evidence of record.  As the VA opinion is uncontroverted by other competent and credible evidence, the Board finds this evidence to be persuasive under 38 C.F.R. § 3.310, that is, hypertension is not caused by or aggravated by the service-connected diabetes mellitus, which opposes rather than supports the claim.

As the preponderance of the evidence is against the claim for the reasons articulated, the benefit-of-the-doubt standard of proof does not apply.  38 U.S.C.A. § 5107(b).

(The Order follows on the next page.)


ORDER

Service connection for hypertension, to include as secondary to the service-connected diabetes mellitus, is denied.



____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


